Per Curiam.
This appeal is from a decree of divorce granted to the respondent. Ho good purpose can be sub-served by discussing the testimony in a meretricious divorce suit. Suffice it to say, that the respondent by his own confession was of a salacious nature, while the record as plainly shows that the appellant was cold, designing, and venal, and that she took advantage of the almost imbecile weakness of the respondent for the purpose of profiting financially by his confessed immoral conduct. We think the court was justified in finding that the appellant had abandoned the respondent, and that the judgment was right.
Affirmed.